Filed               20-CI-00032
         Case: 5:20-cv-00071-CHB02/10/2020
                                    Doc #: 1-4 Filed:David M. Fernandez,
                                                      02/27/20            ofNOT
                                                                  Page: 1Madison  ORIGINAL
                                                                                 Circuit
                                                                             3 - Page        22DOCUMENT
                                                                                         Clerk
                                                                                       ID#:
                                                                           02/27/2020 11:02:12 AM
                                                                           096126

                                     COMMONWEALTH OF KENTUCKY
                                        MADISON CIRCUIT COURT
                                              CIVIL BRANCH
                                                DIVISION II
                                       CIVIL ACTION NO. 20-CI-00032



        DAVID KIDROSKE, JR.                                                                   PLAINTIFF

        v.

        MADISON COUNTY DETENTION CENTER;
        STEVE TUSSEY, Individually, and in his capacity as
        MADISON COUNTY JAILER; THOMAS JONES,
        Individually and in his capacity as
        MADISON COUNTY ASSISTANT JAILER;
        SOUTHERN HEALTH PARTNERS, INC. and
        DEPUTIES JOHN DOE and JANE DOE                                                    DEFENDANTS

        ______________________________________________________________________________

                                  ENTRY OF APPEARANCE
        _____________________________________________________________________________

               Lynn Sowards Zellen of Kinkead & Stilz, PLLC, hereby appears as co-counsel with

        D. Barry Stilz on behalf of Defendants Madison County Detention Center; Steve Tussey,

        individually and in his capacity as Madison County Jailer; and Thomas Jones, individually and in

        his capacity as Madison County Assistant Jailer (collectively “the Madison County Defendants”),

        and requests that she be placed on the service list to receive documents filed in this proceeding.




                                                                                                             EA : 000001 of 000003




                                                         Exhibit "D"



Filed                 20-CI-00032     02/10/2020         1    David M. Fernandez, Madison Circuit Clerk
Filed              20-CI-00032
        Case: 5:20-cv-00071-CHB02/10/2020
                                   Doc #: 1-4 Filed:David M. Fernandez,
                                                     02/27/20            ofNOT
                                                                 Page: 2Madison  ORIGINAL
                                                                                Circuit
                                                                            3 - Page        23DOCUMENT
                                                                                        Clerk
                                                                                      ID#:
                                                                          02/27/2020 11:02:12 AM
                                                                          096126

                                              Respectfully submitted,


                                              /s/ Lynn Sowards Zellen
                                              D. Barry Stilz
                                              Lynn Sowards Zellen
                                              Ellen L. Black
                                              Kinkead & Stilz, PLLC
                                              301 East Main Street, Suite 800
                                              Lexington, KY 40507
                                              Telephone: (859) 296-2300
                                              Facsimile: (859) 296-2566
                                              bstilz@ksattorneys.com
                                              lzellen@ksattorneys.com
                                              eblack@ksattorneys.com
                                              Counsel for Madison County Defendants




                                                                                                         EA : 000002 of 000003




Filed              20-CI-00032   02/10/2020      2   David M. Fernandez, Madison Circuit Clerk
Filed               20-CI-00032
         Case: 5:20-cv-00071-CHB02/10/2020
                                    Doc #: 1-4 Filed:David M. Fernandez,
                                                      02/27/20            ofNOT
                                                                  Page: 3Madison  ORIGINAL
                                                                                 Circuit
                                                                             3 - Page        24DOCUMENT
                                                                                         Clerk
                                                                                       ID#:
                                                                           02/27/2020 11:02:12 AM
                                                                           096126

                                         CERTIFICATE OF SERVICE

                I certify that a true and correct copy of the foregoing was filed with the Clerk of the Court
        using the Court’s electronic filing and service system on this the 10th day of February, 2020, which
        served the following parties by electronic means, and a copy was also served on the following by
        U. S. Mail:

        Thomas K. Herren
        HERREN LAW, PLLC
        148 N. Broadway
        Lexington, KY 40507
        Tom.herren@herrenadams.com
        Counsel for the Plaintiff

        M. Jane Brannon
        Jackson Kelly, PLLC
        100 West Main St.
        Suite 700
        Lexington, KY 40501
        mjbrannon@jacksonkelly.com
        Counsel for Defendant Southern Health Partners

                                                      /s/ Lynn Sowards Zellen
                                                      Counsel for Madison County Defendants




                                                                                                                EA : 000003 of 000003




Filed                  20-CI-00032    02/10/2020         3   David M. Fernandez, Madison Circuit Clerk
